Title: To John Adams from John Langdon, 6 April 1789
From: Langdon, John
To: Adams, John


          
            Sir,
            New York, 6th. April, 1789.
          
          I have the honor to transmit to you the information of your being elected to the office of Vice-President of the United States of America. Permit me, Sir, to hope, that you will soon safely arrive here to take upon you the discharge of the important duties, to which you are so honorably called by the Voice of your country.
          I am, sir, with sentiments / of respect, your obedient / humble servant.
          
            John Langdon
          
         
          ENCLOSURE
          Be it known, That the Senate and House of Representatives of the United States of America being convened in the City and State of New York, this sixth Day of April, in the Year of our Lord, one thousand, seven hundred, and eighty nine, the under-written appointed President of the Senate for the sole Purpose of receiving, opening, and counting the Votes of the Electors, did, in the Presence of the

said Senate and House of Representatives, open all the Certificates, and count all the Votes of the Electors for a President, and Vice-President, by which it appears, that the honorable John Adams, Esquire, was duly elected, agreeably to the Constitution, to the Office of Vice-President of the said United States of America.
          In Testimony whereof, I have hereunto set my Hand and Seal.
          
            John Langdon
          
        